Citation Nr: 1415981	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for an anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel

REMAND

The Veteran served on active duty from January 1977 to June 1984, from June to October 2002, and from January to July 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  (The Board has reviewed the Veteran's claims files and the records on the Virtual VA and VBMS electronic file systems.)

In October 2009, the Veteran filed a claim seeking entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.  In December 2009, the Veteran underwent a VA examination for PTSD.  The VA examiner diagnosed the Veteran with anxiety disorder, NOS, but concluded that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  Based on the examiner's report, the RO denied service connection for PTSD and depression, and granted service connection for anxiety disorder, NOS.  The Veteran's anxiety disorder was rated as 30 percent disabling.  See February 2010 rating decision.

In August 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  In February 2011, the Veteran attended an informal conference at the RO to discuss his appeal.   In April 2011, the RO issued a statement of the case (SOC), wherein it continued the 30 percent disability rating.  That same month, the Veteran perfected an appeal with regard to that issue and requested a Board hearing.  In June 2011, the Veteran submitted a letter from a private mental health provider who discussed the Veteran's symptoms and encouraged the assignment of a 100 percent disability rating.  In September 2011, the Veteran underwent a VA compensation and pension (C&P) examination to assess the severity of his anxiety disorder.  The examiner assessed his overall level of functioning to be "about the same" as it was at a December 2009 C&P examination.  Based on the examiner's report, the RO continued the Veteran's 30 percent disability rating.  See November 2011 supplemental statement of the case (SSOC).  Additional SSOCs were issued in December 2011, April 2012, and October 2012, all of which continued the 30 percent rating.  Throughout this period, the Veteran submitted additional evidence, including lay statements and medical records.

In April 2013, the Veteran testified at a hearing before the Board in St. Paul, Minnesota.  A transcript of the hearing is associated with the claims file.  At the hearing the Veteran testified that his symptoms had worsened "in the last couple years."  Specifically, he reported that he was more irritable and easily angered, that he averaged only two hours of sleep per night, and that he was increasingly forgetful.  He also reported that he moved to night shift work at his job to avoid interacting with co-workers or the public.  Further, he testified that his marriage had deteriorated, that he rarely communicated with his children, and he no longer attended church or other social functions.  In light of this reported worsening, the Veteran's representative advocated for another C&P examination to evaluate the current level of disability.

Thus, based on the aforementioned symptomatology, and further considering that the Veteran's last relevant VA C&P examination was in September 2011, the Board finds that a new examination should be scheduled to determine the current severity of his service-connected anxiety disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records related to the Veteran's anxiety disorder.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his anxiety disorder.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  (If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.)  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made.

3.  The examination report should be reviewed to ensure that it complies with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's increased rating claim based on the entirety of the evidence.  If the benefit sought is not granted, the Veteran and his representative should be provided with a SSOC and afforded an appropriate period for response before returning to the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

